MEMORANDUM **
Acharmu Yazaid Crosby appeals pro se the dismissal of his 42 U.S.C. § 1983 action challenging the constitutionality of California’s statutorily mandated period of parole following determinate prison sentences. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the dismissal de novo, see Butterfield, v. Bail, 120 F.3d 1023, 1024 (9th Cir.1997), and we affirm.
Although Crosby seeks to cast his action as a general challenge to the constitutionality of California’s parole statutes, “success in [his] action would necessarily demonstrate the invalidity of [his] confinement.” Wilkinson v. Dotson, 544 U.S. 74, 81-82, 125 S.Ct. 1242, 161 L.Ed.2d 253 (2005). Crosby’s action is therefore barred, id. at 81-82, 125 S.Ct. 1242, and Crosby’s sole federal remedy is a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973).
AFFIRMED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.